Citation Nr: 0402420	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  In that decision, the RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is manifested by symptoms which are 
productive of social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
disturbances of motivation, mood and sleep; impaired short-
term memory; difficulty in establishing and maintaining 
effective social relationships, and a Global Assessment of 
Functioning Scale (GAF) score of 55, without obsessive 
rituals, illogical, obscure or irrelevant speech, spatial 
disorientation, or near-continuous panic or depression 
affecting his ability to function.

3.  There are no extraordinary factors associated with the 
service-connected PTSD productive of an unusual disability 
picture such as to render application of the regular 
schedular provisions impractical.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and not 
in excess thereof, for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5100, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The VCAA also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, the Board finds that the VA's 
duties, as set out in the VCAA, have been fulfilled.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§5102 and 5103 (West 2002).  In the 
present case, the veteran filed a claim for entitlement to 
service connection for PTSD in May 2002.  In June 2002, he 
received a letter that notified him of the evidence required 
for a grant of his claim.  In addition, it explained which 
evidence the VA would obtain and which evidence the veteran 
was responsible to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-9444 
(U.S. Vet. App. Jan. 13, 2004).  Finally, it requested 
additional information from the veteran relevant his claim 
for entitlement to service connection for PTSD.  The Board 
concludes, therefore, that the discussions therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  

In September 2002, the RO issued a rating decision, which 
granted the veteran's claim for entitlement to service 
connection for PTSD and assigned a 30 percent disability 
rating.  The veteran filed a Notice of Disagreement (NOD) in 
response to the 30 percent rating assigned to his case.  
Subsequently, the RO issued a Statement of the Case (SOC) and 
a letter dated in March 2003, regarding its additional 
development of the veteran's claim.  The Board notes that 
there is no additional notification requirement under the 
VCAA in connection with the veteran's increased initial 
rating claim, which he raised in the NOD.  Significantly, 
VAOPGCPREC 8-2003 instructs that "if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue an SOC if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue."  See 38 U.S.C.A. §§ 
5103(a), 7105(d) (West 2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).  The Board notes that the June 2002 
letter, informed the veteran of the evidence necessary to 
substantiate his claim.  The VCAA also requires VA to provide 
a medical examination when such an examination is necessary 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R § 3.102 (2003).  This obligation was satisfied by the 
VA examination report of record, which is dated in July 2002.  

The Board concludes that all relevant facts have been 
properly and sufficiently developed, that VA has satisfied 
its duties, as set out in the VCAA, to notify and to assist 
the veteran with respect to the issue adjudicated in this 
decision.  As a result, no further development is warranted 
and the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on a veteran's average 
impairment of earning capacity.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When, after careful 
consideration of all the available evidence, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3 
(2003).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, a separate rating can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).

The applicable rating criteria for mental disorders, 38 
C.F.R. § 4.125 et seq., was amended effective November 7, 
1996.  See 38 C.F.R. § 4.125 (2001)).  However, because the 
veteran filed his claim for PTSD after this date, only the 
new regulations are applicable in this situation.  See 
Karnas, supra.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003), a 30 
percent evaluation is assigned for PTSD which produces 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") addressed the issue of the criteria for rating 
disability due to PTSD.  The Court noted the phrase "such 
symptoms as" by definition means "for example" or "like or 
similar to."  See WEBSTER'S NEW WORLD DICTIONARY 1337 (3rd. 
coll.ed. 1988).  Specifically, it determined that the use of 
the term "such as" demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Accordingly, any suggestion that the 
Board was required, in complying with regulation, to find the 
presence of all, most, or even some, of the enumerated 
symptoms is unsupported by reading of the plain language of 
the regulation.  The Court stated that if the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by symptoms listed in the diagnostic code, 
the appropriate, equivalent rating will be assigned.  The 
Court concluded, "the rating specialist is to consider all 
symptoms of a claimant's [service-connected mental] condition 
that affect the level of occupational or social impairment."  
Id. at 443.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With the above criteria in mind, the pertinent facts will be 
briefly summarized.  The veteran filed his claim for 
entitlement to service connection for PTSD in May 2002.  The 
veteran's exposure to combat stressors are well-supported.  
The claims file contains evidence of his award of the Combat 
Infantry Badge (CIB) and the Bronze Star.  In addition, the 
claims file includes a recommendation for an award for 
heroism made on the veteran's behalf by his commanding 
officer, which set forth a detailed account of the veteran's 
repeated exposure to enemy fire in the execution of his 
responsibilities during a battle at "Pork Chop" in Korea.  
The recommendation continues that the [veteran] "refused to 
leave his men in order to receive medical aid."  

In July 2002, the veteran underwent a VA examination in 
connection with his claim for service connection for PTSD.  
During this examination, the veteran denied "current social 
relationships, activities and leisure pursuits."  He 
reported trying to "drink [his] problems away" upon his 
return from Korea.  He also reported that he was always 
thinking about Korea, and was not able to sleep.  He claimed, 
however, that he "stopped doing that."  The veteran also 
denied a violent history and suicide attempts.  

The examiner indicated that the veteran was able to maintain 
"minimal" personal hygiene.  His stated that the veteran's 
current thought contents were within normal limits.  He also 
reported that the veteran had experienced suicidal thought 
and ideation in the past.  The veteran, however, denied any 
current suicidal thoughts.  The veteran also denied a history 
of homicidal thought, ideation, plan or intent.  The examiner 
noted that the veteran's long-term memory was intact; 
however, his short-term memory and concentration were 
impaired.  He further noted that the veteran's speech was 
slow; his mood was depressed; his impulse control was 
impaired; and he suffered from chronic sleep impairment.  

The veteran reported, "frequent intrusive thoughts and 
recollections about his combat experiences in Korea."  He 
further stated that he still had nightmares but that they 
were not as bad as when he returned home from the service.  
He reported that the sounds and sights of fireworks "took 
[him] right back to Korea."  He also stated: "If I hear 
something loud and I don't expect to hear it, it puts 
something in me that doesn't go away real soon."  He also 
reported feelings of isolation, explaining that he felt 
different from everyone.  He also reported a difficulty 
getting close to people and trusting them.  He further 
reported that he avoided crowds.  He also stated that he 
liked to have people in front of him and did not like it if 
people unexpectedly put their hands on his shoulder, 
describing it as "very upsetting."  The VA examiner 
described this behavior as hypervigilant and described the 
veteran's psychosocial functional status as "impaired."

The veteran reported that he avoided movies, shows or 
discussions about combat or the war.  He reported feelings of 
rage and depression.  He told the VA examiner that he was 
depressed and had lost interest in everything, including 
activities he once found pleasurable.  Finally, the VA 
examiner noted that the veteran's suffered from "survivor's 
guilt" and quoted the veteran as stating:  "It is an 
unpleasant feeling that you have knowing you made it when 
others didn't." 

Based on his examination of the veteran, the VA examiner 
assigned him a GAF score of 55, noting he had relationship 
difficulty due to PTSD, social isolation and few friends.  
The examiner stated that the veteran's current psychosocial 
functioning and quality of life were moderately impaired due 
to his PTSD.  He also noted that the veteran reported: "I 
always thought about getting help I always knew something was 
wrong but always thought I could overcome it by myself and 
felt embarrassed to seek help for something like that." 

Applying the above criteria in determining whether the 
veteran is entitled to a disability rating in excess of 30 
percent for his service-connected PTSD, the Board concludes 
that a 50 percent disability rating, and not in excess 
thereof, is appropriate.  Specifically, the Board finds that 
the veteran's symptoms of nightmares, flashbacks, constant 
intrusive thoughts, chronic insomnia, battle dreams, 
hypervigilance, hyper-responsiveness, startled reactions, 
avoidance, isolationism, depression, anger, stress most 
closely resemble those associated with a 50 percent 
disability rating.  Significantly, the veteran's 
symptomatology reflects that he suffers from social 
impairment with reduced reliability due in part to flattened 
affect, disturbances of motivation and mood and difficulty in 
establishing and maintaining effective social relationships.  

The Board has also considered the veteran's GAF score of 55.  
The Diagnostic and Statistical Manual for Mental Disorders, 
4th ed. (1994) provides that a GAF score represents the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  A GAF of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (Fourth Edition).  

The Board recognizes that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  Nevertheless, it is 
consistent with the examiner's recorded evaluation of the 
veteran's psychological and social functioning.

The Board notes that the veteran has maintained his marital 
relationship for 48 years and that the examination shows that 
his long-term memory and judgment were not impaired.  It 
concludes nonetheless, that the evidence is consistent with a 
50 percent disability rating.  See Mauerhan, supra.

The evidence does not support a disability rating in excess 
of 50 percent.  Specifically, a 70 percent evaluation for 
PTSD requires symptoms which would be productive of 
impairment equivalent to impairment resulting from such 
symptoms as suicidal ideation, obsessional rituals which 
interfered with routine activities, illogical, obscure, or 
irrelevant speech, near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and an inability to establish and maintain effective 
relationships.  Although the record clearly demonstrates that 
the veteran experiences occupational and social impairment 
due to such symptoms as nightmares, depression, anxiety, and 
stress, etc., with deficiencies in several areas, the 
impairment does not rise to the level of a 70 percent 
psychiatric disability.  38 C.F.R. §§ 4.7, 4.130 (2003).  

Similarly, a 100 percent evaluation is not warranted, since 
the veteran has not reported symptoms that demonstrate a 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.7, 4.130 (2003).  

The Board also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service- connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the veteran's service-connected 
psychiatric disorder is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2003).

Finally, the Board concludes that the record does not reflect 
a change in the veteran's PTSD symptomatology and, therefore, 
staged ratings are not warranted in this case.  See 
Fenderson, 12 Vet. App. 119.

Therefore, applying the pertinent law to the facts of this 
case, the Board concludes that a 50 percent disability 
rating, and not in excess thereof, is consistent with the 
observations and diagnoses of the examiners, as well as the 
GAF scores which they assigned to the veteran.  


ORDER

Entitlement to an initial evaluation of 50 percent, and not 
in excess thereof, for PTSD is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



